            Case 6:20-cv-06002-EAW Document 30 Filed 07/14/20 Page 1 of 2

                                                                          HARRIS BEACH
                                                                          ATTORNEYS AT LAW

                                                                          99 GARNSEY ROAD
                                                                          PITTSFORD, NEW YORK 14534
                                                                          585.419.8800

July 14, 2020                                                             DALE A. WORRALL

                                                                          DIRECT: 585.419.8620
                                                                          FAx:    585.419.8801
VIA NYSCEF                                                                DWORRALL@HARRISBEACH.COM


Hon. Elizabeth A. Wolford
United States District Judge
Kenneth B. Keating Federal Building
100 State Street
Rochester, New York 14614

        RE:      CitiView Towne Crossing Shopping Center
                 v. Aissa Medical Resources L.P. and Dr. Ramin R. Samadi
                 Case No.: 6:20-CV-06002 EAW

Dear Judge Wolford:

        As you know, our firm represents Plaintiff CityView in the above action. On July 2,
2020, in compliance with your Decision and Order dated June 10, 2020, we filed a Fee Affidavit
[ECF 2811 detailing the fees and costs incurred by Plaintiff relating to the motion to transfer
venue and motion for remand in the amount of $24,888.00 for attorneys' fees, $1,367.78 for
costs, and $900.00 for preparing the Affidavit.

        It has been brought to our attention that we provided Plaintiff a courtesy discount in the
amount of $2,105.50 for some of the same work. Attached is a service summary of Invoice
2356348 showing that discount. It was an oversight on our part not to include this discount in
our attorney fee calculation. As a result, the amount of attorneys' fees actually charged our client
is $22,782.50, not $24,888.00. Our client's costs in the sum of $1,367.78 and $900.00 for
preparing the Affidavit remain unchanged. We apologize for any inconvenience this mistake
may have caused.

        Also, we respectfully request that the Court's Order make clear that Guarantor, Dr.
Ramin Samadi, is jointly and severally liable for the above fees and costs. For the Court's
convenience, an additional copy of Dr. Samadi's 2008 Guaranty is attached. As the Court will
see, paragraph (g) of that Guaranty clearly provides that Dr. Samadi's "liability shall be primary
and joint and several with that of Tenant."




 Capitalized terms not defined herein are defined in the Fee Affidavit.
              Case 6:20-cv-06002-EAW Document 30 Filed 07/14/20 Page 2 of 2

Hon. Elizabeth A. Wolford                                           HARRIS BEACH
July 14, 2020                                                       ATTORNEYS AT LAW
Page 2



          Thank you.

                                              Respectfully yours,

                                              HARRIS BEACH PLLC




                                              Dale A. Worrall
DAW:bdr
cc:       Sean C. McPhee, Esq.

Attachments

30824514814-5432-9539\ 1/1
